EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Arthur Yuan on 3/9/2022.

The application has been amended as follows: 
IN THE CLAIMS FILED 2/26/2022:
In Claim 1, Line 14, enter the word “the” before the phrase “two connecting ends”
In Claim 2, Line 3, replace the word “face” with “surface” so that the phrase reads “limit end surface (24) in both instances
In Claim 9, Line 6, replace the phrase “plate-like body” with “plate-shaped body”
In Claim 9, Line 9, replace the phrase “a mounting cavity” with “the mounting cavity”
In Claim 9, Line 10, replace the word “receiving” with “accommodating”
In Claim 10, Line 2, replace the phrase “one end” with “the bottom”
In Claim 10, Line 3, replace the phrase “the other end” with “an opposing end of the first receiving cavity (413)”
In Claim 10, Line 4-5, replace the phrase “the wall of the chamber of the first accommodating chamber” with “a wall of a chamber of the first receiving cavity”
In Claim 11, Line 3, replace the word “receiving” with “accommodating”
In Claim 11, Line 4, replace the phrase “the axis” with “an axis”
In Claim 11, Line 5, delete the phrase “of the mounting cavity (1)”
In Claim 12, Line 6, enter the phrase “in the storage state” after “connecting end (21) and the “.”
In Claim 14, Line 2-3, delete the phrase “the at least two rotating seats (31) and when”
In Claim 14, Line 7, delete the word “the” in the phrase “between the two”
In Claim 14, Line 7-8, replace the phrase “for locking two adjacent of the one or more rotating seats” with “for locking the two adjacent rotating seats”
In Claim 15, Line 1, replace the word “lock” with “locking”
In Claim 15, Line 4, replace the word “rotate” with “from rotating”
In Claim 17, Line 1-2, replace the phrase “wherein the second locking structure comprises” with “a second locking structure, the second locking structure comprises”
In Claim 18, Line 3, delete the word “opening”
In Claim 19, Line 3, replace the word “one” with “another”
In Claim 20, Line 2, amend the word “open” to read “opening”
In Claim 20, Lines 3-4, delete the phrase “of the opening”
In Claim 22, Line 4, delete the phrase “conversions are disposed in the mounting cavity (1),”
In Claim 22, Line 4-5, replace the phrase “and the selected connecting end” with “one of the connecting ends”
In Claim 22, Line 7, replace the phrase “the switching mechanism” to “a switching mechanism”
In Claim 22, Line 15, enter the word “comprises” between “(411)” and “a first receiving”
In Claim 22, Line 15-16, delete the phrase “is disposed”
In Claim 22, Line 16, replace the word “plate-like” with “plate-shaped”
In Claim 22, Line 17, enter the phrase “cavity (414) in” between the words “accommodating” and “communication”
In Claim 22, Line 17, delete the word “Cavity (414)”
In Claim 22, Line 18, replace the word “The” with “a”
In Claim 22, Line 19, replace the phrase “, and is provided with the” with “and has a”
In Claim 22, Line 20, replace the word “receiving” with “accommodating”
In Claim 22, Line 22, add the phrase “one side of” between the words “and” and “the insertion portion”
In Claim 22, Line 23, replace the word “opposed” with “disposed”
In Claim 22, Line 26, replace the phrase “the other end” with “an opposing end of the first receiving cavity (413)”
In Claim 22, Line 28, replace the phrase “the wall of the chamber of the first accommodating chamber” with “a wall of a chamber of the first receiving cavity”
In Claim 22, Line 30, replace the word “receiving” with “accommodating”
In Claim 22, Line 31, enter the phrase “are configured” between “(5)” and “for rotating”
In Claim 22, Line 32, delete the phrase “of the mounting cavity (1)”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final Office Action dated 8/25/2021, the Examiner pointed out various formality issues and indicated that claims 5-7, 11-12, 16-18 and 20-21 included allowable subject matter but were dependent upon a rejected base claim.  By agreeing to the changes set forth above and including the changes filed by the Applicant, it is the Examiner’s position that the formality issues have been overcome and corrected.  Furthermore, Applicant has amended independent claim 1 to include the limitations of previously filed claims 5 and 6 and new claim 22 is a combination of previously filed claims 1 and 8-11.  Therefore, Applicant has incorporated allowable subject matter into independent form obviating the art rejections set forth by the Examiner.  It is the Examiner’s position that Applicant’s amendment and the amendment attached above place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632